DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhn de Chizelle et al. (US 2013/0277047).  Kuhn de Chizelle et al. disclose a downhole treatment apparatus comprising: a first conduit (34; as in each embodiment of fig 1, 4, 5, 6, or 7) configured to transport a first fluid from a first fluid source through a first enclosed channel to a first outlet; a second conduit (38, also may be a second of the plurality of 34 as in paragraph 19) configured to transport a second fluid from a second fluid source through a second enclosed channel to a second outlet; a mixing applicator (42, as in paragraph 20) that includes the first outlet positioned to provide a discharge path for the first fluid that at least partially intersects a flow path of the second fluid within a confluence region within or external to the second conduit (as in each embodiment of fig 1, 4, 5, 6 or 7); a coiled tubing (36, paragraph 19) tool string within which the second conduit is coextensively disposed in substantially parallel . 
In regard to the method claims, the normal use of the apparatus above would encompass the claimed steps including: the first conduit and the second conduit are included in an injection string having a mixing applicator that includes the first outlet and the second outlet (fig 1, 4, 5, 6, or 7); wherein the first and second fluids are loaded .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Ramos et al. (US 3,157,232).  Kuhn de Chizelle et al. disclose all the limitations of this claim, as applied to claim 8 above, except for explicitly disclosing first and second pumps for the first and second conduits, respectively.  Ramos et al. disclose a downhole treatment apparatus with first and second conduits (col. 2, lines 35-44) having first and second pumps, each respectively having an input port that receives a fluid and an output port coupled to an inlet of the respectively conduit (col. 2, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide first and second pumps, as taught by Ramos et al., with the apparatus of Kuhn de Chizelle et al. in order to provide a separate segregated pressurized fluid supply as required for injection of separate fluids.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Muecke et al. (US 3,727,691).  Kuhn de Chizelle et al. disclose all the limitations of these claims, as applied to claim 13 above, except for disclosing pumping at dependent fluid rates.  Muecke et al. discloses a method wherein .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Daussin et al. (US 2010/0108311).  Kuhn de Chizelle et al. disclose all the limitations of this claim, as applied to claim 16 above, except for selecting a treatment procedure that indicates a reaction period associated with at least one environmental parameter.  Chizelle et al. disclose a method wherein a treatment procedure is chosen (paragraph 5, i) composition of treatment fluid) that includes a reaction period associated with at least one environmental parameter (paragraph 5, as chosen based on temperature and reaction under temperature conditions).  It would have been obvious to one of ordinary skill in the art before the time of filing to select a treatment procedure including a reaction period associated with at least one environmental parameter, as taught by Daussin et al., in order to obtain desired and efficient reaction under specific wellbore conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Curtice et al. (US 2005/0199390) discloses a downhole .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
8/4/2021